          Case 1:17-cv-00823-LJO-BAM Document 183 Filed 06/26/19 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                                    FOR THE
                         EASTERN DISTRICT OF CALIFORNIA




                                                            CLERKS CERTIFICATE OF
FATEMEH SANIEFAR,                                             ENTRY OF DEFAULT

                                                            1:17−CV−00823−LJO−BAM
                    v.

TANYA E. MOORE, ET AL.,




TO ALL COUNSEL:

    By application of Plaintiff and it appearing that the defendant having been duly served
with process as appears from the record and papers on file herein; and having failed to
appear, plead or answer Plaintiff's complaint within the time allowed by law; the default of
the following Defendant(s) is/are hereby entered:

   Geoshua Levinson, Kenneth Randolph Moore

Counsel is/are referred to Rule 55(b), of the Federal Rules of Civil Procedure, and Local
Rules 302(c)(19) and 230. If there is more then one defendant in this case, counsel are
further referred to Fed. R. Civ. P. 54(b).


                                                  IN TESTIMONY WHERE OF, I have
                                                  hereunto subscribed my name and affixed
                                                  the seal of the United States District Court
                                                  for the Eastern District of California, on
                                                  June 26, 2019.

                                                  MARIANNE MATHERLY
                                                  CLERK OF COURT

                                                  By: /s/ A. Jessen


                                                      Deputy Clerk
